--------------------------------------------------------------------------------

Exhibit 10.46


FIRST AMENDMENT TO LOAN AGREEMENT


THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
September 27, 2012, by and among XOMA (US) LLC, a Delaware limited liability
company (“Borrower”); XOMA CORPORATION (formerly known as XOMA Ltd.), a Delaware
corporation (“Holdings”); the other Loan Parties signatory hereto; GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself as Lender and as Agent for Lenders; and the
other Lenders signatory hereto.


RECITALS


A.          Borrower, the other Loan Parties, Lenders and Agent are parties to a
certain Loan Agreement, dated as of December 30, 2011 (as in effect prior to the
date hereof, the “Existing Loan Agreement”, and as amended hereby and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Loan Agreement), pursuant
to which Lenders have made to the Borrower a term loan in the original principal
amount of $10,000,000, the outstanding principal balance of which is
$7,857,142.84;
 
B.           Borrower has requested that the Lenders make an additional term
loan in the amount of $4,642,857.16 (the “Additional Term Loan”) and amend
certain provisions of the Loan Agreement in connection therewith;
 
C.           Subject to the terms and conditions set forth herein, the Lenders
have agreed to provide the Additional Term Loan and amend the Loan Agreement as
set forth herein;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:


A.  AMENDMENTS


1.      Each reference to “Parent” in the Loan Agreement shall mean XOMA
Corporation, a Delaware corporation, formerly known as XOMA Ltd., a Bermuda
exempted company.
 
2.      Section 2.1(a) of the Loan Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(a)           Existing Term Loan. The Lenders made term loans to Borrower on the
Closing Date (as defined below) in the original aggregate principal amount of
$10,000,000, the outstanding principal balance of which is $7,857,142.84 (the
“Existing Term Loan”).  As of September 27, 2012 (the “First Amendment Closing
Date”), GECC is the only Lender and holds 100% of the Existing Term Loan.
 
3.      Section 2.1(b) of the Loan Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(b)           Additional Term Loan. Subject to the terms and conditions hereof,
each Lender, severally, but not jointly, agrees to make an additional term loan
(the “Additional Term Loan”, and together with the Existing Term Loan, the “Term
Loan”) to Borrower on the First Amendment Closing Date in an aggregate principal
amount equal to such Lender’s additional term loan commitment as identified on
Schedule A hereto (such additional term loan commitment of each Lender as it may
be amended to reflect assignments made in accordance with this Agreement or
terminated or reduced in accordance with this Agreement, its “Additional Term
Loan Commitment”, and the aggregate of all such commitments, the “Additional
Term Loan Commitments”). Notwithstanding the foregoing, the aggregate principal
amount of the Additional Term Loan made hereunder shall not exceed $4,642,857.16
(the “Total Additional Term Loan Commitment”), and the aggregate principal
amount of the Term Loan, after giving effect to the funding of the Additional
Term Loan, shall not exceed $12,500,000. Each Lender’s obligation to fund the
Additional Term Loan shall be limited to such Lender’s Pro Rata Share (as
defined below) of the Additional Term Loan. As of the First Amendment Closing
Date, GECC shall be the only Lender, shall hold 100% of the Additional Term Loan
Commitments and, subject to the terms and conditions hereof, will fund 100% of
the Additional Term Loan on the First Amendment Closing Date.  Prior to funding
of the Additional Term Loan, all references in this Agreement to “Commitments”
shall mean the aggregate outstanding principal amount of the Existing Term Loan,
and after funding of the Additional Term Loan all references in this Agreement
to the Commitments shall mean the outstanding principal amount of the Term Loan.
 
 
 

--------------------------------------------------------------------------------

 
 
4.      The first paragraph of Section 2.1(c) of the Loan Agreement is hereby
amended by replacing such paragraph in its entirety with the following:
 
(c)           Funding of Additional Term Loan. Upon the terms and subject to the
conditions set forth herein, each Lender, severally and not jointly, shall make
available to Agent its Pro Rata Share of the requested Additional Term Loan, in
lawful money of the United States of America in immediately available funds, to
the Collection Account (as defined below) prior to 11:00 a.m. (New York time) on
the First Amendment Closing Date. Agent shall, unless it shall have determined
that one of the conditions set forth in Section 4.2 has not been satisfied, by
4:00 p.m. (New York time) on the First Amendment Closing Date, credit the
amounts received by it in like funds (net of any amounts due and payable to
Agent) to Borrower by wire transfer to, unless otherwise specified in a
Disbursement Letter (as defined below), the following deposit account of
Borrower (or such other deposit account as specified in writing by an authorized
officer of Borrower and acceptable to Agent):
 
5.      Section 2.2(a) of the Loan Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(a)           Interest.  The Existing Term Loan shall accrue interest in arrears
from the Closing Date up to but excluding the First Amendment Closing Date at a
fixed per annum rate of interest equal to 11.71%, and the Term Loan shall
thereafter accrue interest in arrears from, and including, the First Amendment
Closing Date until the Term Loan is fully repaid at a fixed per annum rate of
interest equal to 10.90%.  All computations of interest and fees calculated on a
per annum basis shall be made by Agent on the basis of a 360-day year, in each
case for the actual number of days occurring in the period for which such
interest and fees are payable.  Each determination of an interest rate or the
amount of a fee hereunder shall be made by Agent and shall be conclusive,
binding and final for all purposes, absent manifest error.
 
 
2

--------------------------------------------------------------------------------

 
 
6.      Section 2.2(b) of the Loan Agreement is hereby amended by replacing
clauses (i) and (ii) of such Section in their entirety with the following:
 
(i)            Interest Payments.  Borrower shall pay accrued interest to Agent,
for the ratable benefit of the Lenders, in arrears on October 1, 2012 and on the
first day of each calendar month occurring thereafter (including October 1,
2012, each, a “Scheduled Payment Date”).
 
(ii)           Principal Payments.   Borrower shall pay principal to Agent, for
the ratable benefit of the Lenders, in twenty-seven (27) equal consecutive
payments of $347,222.22 on each Scheduled Payment Date occurring on or after
April 1, 2013, and one final payment, in an amount equal to the entire remaining
principal balance of the Term Loan, on June 15, 2015.
 
7.      Section 2.3(b)(iii) of the Loan Agreement is hereby amended by replacing
the term “June 30, 2015” in the first sentence thereof with “June 15, 2015”.
 
8.      Section 2.3(b)(iii) of the Loan Agreement is hereby further amended by
replacing the schedule at the end thereof with the schedule attached as Schedule
III to this Amendment.
 
9.      Section 2.3(c) of the Loan Agreement is hereby amended by replacing the
first paragraph of such Section in its entirety with the following:
 
(c)           Prepayment Obligation.  Upon the date of any prepayment of the
Term Loan permitted or required under this Agreement, Borrower shall pay to
Agent, for the ratable benefit of the Lenders, a sum equal to (i) the
outstanding principal amount of the Term Loan being prepaid and all accrued
interest thereon, plus (ii) to the extent that the Term Loan is prepaid in full,
the Final Payment Fee, plus (iii) subject to the final sentence of this clause
(c), the Prepayment Premium as yield maintenance for the loss of a bargain and
not as a penalty.   The “Prepayment Premium” shall mean, with respect to any
Term Loan being prepaid, an amount equal to (A) 3% of the principal amount of
such Term Loan being prepaid, if such prepayment is made on or before the one
year anniversary of the First Amendment Closing Date, (B) 2% of the principal
amount of such Term Loan being prepaid, if such prepayment is made after the one
year anniversary of the First Amendment Closing Date but on or before the two
year anniversary of the First Amendment Closing Date, and (C) 1% of the
principal amount of such Term Loan being prepaid, if such prepayment is made
after the two year anniversary of the First Amendment Closing Date but before
the Scheduled Maturity Date.
 
10.    Section 2.6(a) of the Loan Agreement is hereby amended by adding the
following sentence to the end of such Section:
 
For the avoidance of doubt, no additional closing fee will be payable on the
First Amendment Closing Date in connection with the making of the Additional
Term Loan.
 
 
3

--------------------------------------------------------------------------------

 
 
11.    Section 2.6(b) of the Loan Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(b)           Final Payment Fee.   On the date upon which the outstanding
principal amount of the Term Loan is repaid in full, or if earlier, is required
to be repaid in full (whether by scheduled payment, voluntary prepayment,
acceleration of the Obligations pursuant to Section 8.2 or otherwise), Borrower
shall pay to Agent, for the ratable accounts of Lenders, a fee equal to $875,000
(the “Final Payment Fee”), which Final Payment Fee shall be deemed to be
fully-earned on the First Amendment Closing Date.
 
12.    Section 2.8 of the Loan Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
2.8           Authorization and Issuance of the Warrants.  Parent has duly
authorized the issuance to Lenders (or their respective affiliates or designees)
of stock purchase warrants substantially in the form of the warrant attached
hereto as Exhibit E (collectively, the “Warrants”) evidencing Lenders’ (or their
respective affiliates or designees) right to acquire their respective Pro Rata
Share of (i) on the Closing Date, up to 263,158 common shares of Parent at an
exercise price of $1.14 per share. and (ii) on the First Amendment Closing Date,
up to 39,346 common shares of Parent at an exercise price of $3.54 per
share.  The exercise period shall expire five (5) years from the date such
Warrants are issued.
 
13.    Section 4.1 of the Loan Agreement is hereby amended by deleting the
phrase “Term Loan” in the first paragraph thereof and replacing such phrase with
“Existing Term Loan”.
 
14.    Section 4.1(m) of the Loan Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(m)           one or more completed perfection certificates from each Loan
Party, duly executed by such Loan Party (each and collectively with the
perfection certificates delivered on the First Amendment Closing Date, the
“Perfection Certificate”), a form of which Agent previously delivered to
Borrower;
 
15.    Section 4.1(v) of the Loan Agreement is hereby amended by inserting the
following parenthetical clause after the phrase “from time to time in connection
with this Agreement” in such Section:
 
(including, without limitation, all documents executed in connection with the
First Amendment (as defined herein))
 
16.    Article 4 of the Loan Agreement is hereby amended by adding the following
as Section 4.2 thereto:
 
4.2           Conditions Precedent to Additional Term Loan.      No Lender shall
be obligated to make its Pro Rata Share of the Additional Term Loan, or to take,
fulfill, or perform any other action hereunder, until (i) the following have
been delivered to Agent (the date on which the Lenders make the Additional Term
Loan after all such conditions shall have been satisfied in a manner
satisfactory to Agent and the Lenders or waived in accordance with this
Agreement, the “First Amendment Closing Date”):
 
 
4

--------------------------------------------------------------------------------

 
 
(a)          a counterpart of the First Amendment to this Agreement (the “First
Amendment”) duly executed by each Loan Party, each Lender and Agent;
 
(b)          a counterpart of the Omnibus Reaffirmation Agreement, dated as of
the date hereof (the “Reaffirmation Agreement”);
 
(c)          each of the items listed in Section 4.1(b), (c), (d) (solely with
respect to XOMA Technology), (h), (i), (l), (m), (r) (to the extent not
delivered on or prior to the First Amendment Closing Date) and (t);
 
(d)          a certificate executed by the Secretary of Parent meeting the
requirements of Section 4.1(b);
 
(e)          current lien, judgment, bankruptcy and tax lien search results
(including equivalent Irish searches with respect to XOMA Ireland and Bermuda
searches with respect to XOMA Technology) demonstrating that there are no other
Liens (as defined below) on the Collateral, other than Liens in favor of Agent,
on behalf of itself and Lenders and Permitted Liens (as defined below);
 
(f)          copies of all documents necessary or reasonably required by the
Agent to maintain the effectiveness and perfection of the Liens granted in favor
of Agent, on behalf of itself and Lenders under the Loan Documents, including,
without limitation (i) Amendment Agreements with respect to the Debentures
delivered pursuant to Section 4.1(p) and (ii) Deeds of Confirmation with respect
to the documents delivered pursuant to Section 4.1(q)(i) and (ii); and
 
(g)         all other documents and instruments as Agent or any Lender may
reasonably deem necessary or appropriate to effectuate the intent and purpose of
this Agreement.
 
(ii) Agent and Lenders shall have received the fees required to be paid by
Borrower, and Borrower shall have reimbursed Agent and Lenders for all of their
fees, costs and expenses (subject to the terms of the First Amendment) for which
an invoice has been presented at least one Business Day prior to the First
Amendment Closing Date; and
 
(iii) (a) all representations and warranties in Section 5 below shall be true as
of the date of the making of the Additional Term Loan; (b) no Default or Event
of Default has occurred and is continuing or would result from the making of the
Additional Term Loan; and (c) Agent shall have received a certificate from an
authorized officer of each Loan Party confirming each of the foregoing.
 
17.    Section 5.2 of the Loan Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
5.2           Required Consents.  No filing, registration, qualification with,
or approval, consent or withholding of objections from, any governmental
authority or instrumentality or any other entity or person is required with
respect to the entry into, or performance by any Loan Party of, any of the
Transaction Documents, except any obtained on or before the First Amendment
Closing Date.
 
 
5

--------------------------------------------------------------------------------

 


 
18.    Sections 5.3, 5.6, 5.9, 5.13(d) and 5.14 of the Loan Agreement are hereby
amended by deleting each instance of the phrase “Closing Date” in such Section
and replacing such phrase with “First Amendment Closing Date”.
 
19.    Section 7.4 of the Loan Agreement is hereby amended by replacing the
second sentence thereto in its entirety with the following:
 
The term “Parent Redomestication” means the occurrence after the Closing Date
and prior to the First Amendment Closing Date of the (i) conversion of Parent to
a Delaware corporation pursuant to the provisions of Section 388 of the Delaware
General Corporation Law, (ii) discontinuance of Parent’s registration in Bermuda
pursuant to the provisions of Sections 132G and 132H of the Companies Act 1981
of Bermuda and (iii) any exchange of shares in the capital of Parent registered
as a Bermuda exempted company for capital stock in Parent organized as a
Delaware corporation on a one-for-one basis to the extent necessary to give
effect to such conversion.
 
20.    The Loan Agreement is amended by replacing Schedule A to the Loan
Agreement in its entirety with Schedule I to this Amendment.
 
21.    The Loan Agreement is amended by replacing Schedule B to the Loan
Agreement in its entirety with Schedule II to this Amendment.
 
B.  ACCRUED EXISTING FINAL PAYMENT FEE


Notwithstanding anything to the contrary in the Existing Loan Agreement, and in
consideration for Agent and Lenders’ agreement to enter into this Amendment and
to extend the Additional Term Loan (on the terms and conditions herein), the
Borrower agrees to pay a portion of the Final Payment Fee (as defined in the
Existing Loan Agreement) in an amount equal to $191,283.29 (the “Accrued
Existing Final Payment Fee”) on the date on which each of the conditions in
Section C below has been satisfied.  Borrower shall not be required to pay any
other portion of the Final Payment Fee (as defined in the Existing Loan
Agreement) but shall be required to pay the Final Payment Fee (as defined in the
Loan Agreement as amended by this Amendment) on the terms set forth in the Loan
Agreement as amended by this Amendment.  For the avoidance of doubt, no
Prepayment Premium is owing to Agent or Lenders with respect to the payment of
this Accrued Existing Final Payment Fee and this Amendment.


C.  CONDITIONS TO EFFECTIVENESS


Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received:


(i)   reimbursement or payment of its costs and expenses incurred in connection
with this Amendment or the Loan Agreement (including reasonable fees, charges
and disbursements of counsel to the Agent subject to Section E-7 of this
Amendment);


(ii)  payment in full of the Accrued Existing Final Payment Fee; and


(iii) each of the documents required to be delivered pursuant to Section 4.2 of
the Loan Agreement.


 
6

--------------------------------------------------------------------------------

 
 
D.  REPRESENTATIONS


To induce the Lenders and Agent to enter into this Amendment, each Loan Party
hereby represents and warrants to the Lenders and the Agent that:


1.           The execution, delivery and performance by such Loan Party of this
Amendment (a) are within each Loan Party’s corporate or limited liability
company power; (b) have been duly authorized by all necessary corporate, limited
liability company and/or shareholder action, as applicable; (c) are not in
contravention of any provision of any Loan Party’s certificate of incorporation
or formation, or bylaws or other organizational documents; (d) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (e)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any Loan
Party or any of its Subsidiaries is a party or by which any Loan Party or any
such Subsidiary or any of their respective property is bound; (f) do not result
in the creation or imposition of any Lien upon any of the property of any Loan
Party or any of its Subsidiaries (except Liens granted to Agent, on behalf of
the Lenders pursuant to the terms of the Transaction Documents, as amended); and
(g) do not require the consent or approval of any Governmental Authority or any
other person;


2.           This Amendment has been duly executed and delivered for the benefit
of or on behalf of each Loan Party and constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and


3.           After giving effect to this Amendment, the representations and
warranties contained in the Loan Agreement and the other Transaction Documents
are true and correct in all material respects, and no Default or Event of
Default has occurred and is continuing as of the date hereof.


E.  OTHER AGREEMENTS


1.             Post-Closing Covenants.  Each Loan Party hereby covenants and
agrees to the Agent and the Lenders that:
 
(a)           an Access Agreement signed by Clinical Supplies Management with
respect to its warehouse at 342 42nd Street South, Fargo, North Dakota shall be
delivered to Agent no later than November 26, 2012 (or such later date to which
the Agent agrees in writing);
 
 
(b)           all property of the Loan Parties shall be removed from the
warehouse facility of Althea Technology Inc. located at 11040 Roselle Street,
San Diego, California no later than December 26, 2012 (or such later date to
which the Agent agrees in writing); and
 
 
(c)            evidence that an amendment to the UCC financing statement filed
with the Delaware Department of State on August 17, 2012 naming Dell Financial
Services L.L.C. as Secured Party and the Borrower as Debtor, in form and
substance reasonably satisfactory to Agent, has been filed with the Delaware
Department of State no later than October 27, 2012 (or such later date to which
the Agent agrees in writing).
 
2.             Continuing Effectiveness of Transaction Documents.  As amended
hereby, all terms of the Loan Agreement and the other Transaction Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Loan Parties party
thereto.  To the extent any terms and conditions in any of the other Transaction
Documents shall contradict or be in conflict with any terms or conditions of the
Loan Agreement, after giving effect to this Amendment, such terms and conditions
are hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified and amended hereby. Upon the
effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the Loan
Agreement as modified and amended hereby.
 
 
7

--------------------------------------------------------------------------------

 
 
3.             Acknowledgment of Perfection of Security Interest. Each Loan
Party hereby acknowledges that, as of the date hereof, the security interests
and liens granted to Agent and the Lenders under the Loan Agreement and the
other Transaction Documents are (i) in full force and effect, (ii) are properly
perfected and (iii) are enforceable, in each case in accordance with the terms
of the Loan Agreement and the other Transaction Documents.


4.             Effect of Agreement.  Except as set forth expressly herein, all
terms of the Loan Agreement, as amended hereby, and the other Transaction
Documents shall be and remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligations of the Borrower to the Lenders
and Agent.  The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders under the Loan Agreement, nor constitute a waiver
of any provision of the Loan Agreement.  This Amendment shall constitute a
Transaction Document for all purposes of the Loan Agreement.


5.             Governing Law.   This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.


6.             No Novation.  This Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Loan Agreement and the
other Transaction Documents or an accord and satisfaction in regard thereto.


7.             Costs and Expenses.  Borrower agrees to pay on demand all costs
and expenses of Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto;
provided, however, that Agent’s and Lenders’ legal fees (excluding out-of-pocket
costs) incurred in connection with this Amendment prior to and through the First
Amendment Closing Date shall not exceed $75,000.


8.             Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.


9.             Binding Nature.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.  No third party beneficiaries are intended in
connection with this Amendment.


10.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.
 
 
8

--------------------------------------------------------------------------------

 
 
11.           Release. Each Loan Party hereby releases, acquits, and forever
discharges Agent and each of the Lenders, and each and every past and present
subsidiary, affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of Agent and the Lenders, from any and all claims,
causes of action, suits, debts, liens, obligations, liabilities, demands,
losses, costs and expenses (including reasonable attorneys' fees) of any kind,
character, or nature whatsoever, known or unknown, fixed or contingent, which
such Loan Party may have or claim to have now or which may hereafter arise out
of or connected with any act of commission or omission of Agent or the Lenders
existing or occurring prior to the date of this Amendment or any instrument
executed prior to the date of this Amendment including, without limitation, any
claims, liabilities or obligations arising with respect to the Loan Agreement or
the other of the Transaction Documents, other than claims, liabilities or
obligations to the extent caused by Agent's or any Lender's own gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction.  The provisions of this paragraph shall be
binding upon each Loan Party and shall inure to the benefit of Agent, the
Lenders, and their respective heirs, executors, administrators, successors and
assigns.


[remainder of page intentionally left blank]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.



 
XOMA (US) LLC, as Borrower
         
By:
/s/ Fred Kurland
   
Name: Fred Kurland
   
Title: Vice President, Finance and Chief Financial Officer

 

 
XOMA CORPORATION, as a Loan Party
         
By:
/s/ Fred Kurland
   
Name: Fred Kurland
   
Title: Vice President, Finance and Chief Financial Officer

 

 
XOMA TECHNOLOGY LTD., as a Loan Party
         
By:
/s/ Fred Kurland
   
Name: Fred Kurland
   
Title: Vice President, Finance and Chief Financial Officer

 

 
XOMA IRELAND LIMITED, as a Loan Party
  by its authorized signatory            
By:
/s/ Fred Kurland
   
Name: Fred Kurland
   
Title: Authorized Signatory



[Signature Page to First Amendment to XOMA Loan Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL
   
CORPORATION, as Agent and Lender
         
By:
/s/ Alan M. Silbert
   
Name: Alan M. Silbert
   
Title: Duly Authorized Signatory
 



[Signature Page to First Amendment to XOMA Loan Agreement]
 



--------------------------------------------------------------------------------